Case 1:18-md-02824-WJ Document 884-2 Filed 10/26/20 Page 1 of 2




         Exhibit B
          Case 1:18-md-02824-WJ Document 884-2 Filed 10/26/20 Page 2 of 2



                Productions of Documents Provided by New Mexico State Agencies
                            Pursuant to IPRA, as of October 26, 2020


                           NM Agency                                     BegBates                        EndBates
NM Institute of Mining and Technology                        Weston_NMTech0000001           Weston_NMTech0000845
NM Department of Agriculture                                 IPRA_AGRICULTURE_000001        IPRA_AGRICULTURE_000051
NM Department of Energy, Minerals and Natural Resources      IPRA_ENERGYMINERAL_000001      IPRA_ENERGYMINERAL_008261
NM Department of Game and Fish                               IPRA_GAMEFISH_000001           IPRA_GAMEFISH_016469
NM Department of Health                                      IPRA_PUBLICHEALTH_000001       IPRA_PUBLICHEALTH_000210
NM Department of Homeland Security and Emergency ManagementWeston_DHSEM0000001              Weston_DHSEM0000004
NM Department of Tourism                                     IPRA_TOURISM_000001            IPRA_TOURISM_001874
NM Environment Department                                    IPRA_ENVIRONMENT_000001        IPRA_ENVIRONMENT_036816
NM Office of Natural Resources Trustee                       Weston_NMONRT0000001           Weston_NMONRT0004580
NM Office of Natural Resources Trustee                       Weston_NMONRT0004581           Weston_NMONRT0013219
NM Office of the State Engineer                              IPRA_ENGINEER_000001           IPRA_ENGINEER_009966
NM Office of the State Engineer Interstate Stream Commission IPRA_INTERSTATESTREAM_000001   IPRA_INTERSTATESTREAM_000750
NM State University                                          Weston_NMSU0000001             Weston_NMSU0002659
NM State University                                          Weston_NMSU0002660             Weston_NMSU0005077
University of NM                                             Weston_UNM0000001              Weston_UNM0000167
